Citation Nr: 0923283	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-32 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for palindromic 
rheumatism, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from January 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).  The 
Board remanded the case for additional development in June 
2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's palindromic rheumatism is not shown to be 
manifested by symptom combinations productive of definite 
impairment of health, incapacitating exacerbations occurring 
3 or more times a year, or compensable limitation of motion 
of the affected parts.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 20 percent for palindromic rheumatism have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, he must provide, or ask the 
Secretary to obtain, medical or lay evidence showing a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life.  Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
Veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the Veteran showing a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
Veteran.  Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-4.

The Veteran was notified in letters dated in June 2004, June 
2006 and July 2008 regarding type of evidence necessary to 
establish his claim.  He was instructed that to show 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that the 
disability has gotten worse.  In the letter dated in June 
2006, he was provided additional information regarding the 
assignment of disability ratings.  It was noted that the VA 
considered evidence of the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and the symptoms on employment.  It 
was further explained that examples of evidence that may have 
an effect on the disability evaluation which is assigned 
included ongoing treatment records, recent Social Security 
Determinations, statements from employers as to job 
performance and lost time, and statements from people who 
have witnessed how symptoms affect him.  In addition, the 
Board notes that the most recent VCAA letter dated in July 
2008, provided all information about the specific rating 
criteria in the form of an attachment.  Although that 
attachment is not of record, the Board notes that this was 
harmless error as he was issued such information in the 
statement of the case issued in April 2005.  The case was 
readjudicated following the provision of notice.  

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the increased rating claim did not affect the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The Board finds 
that any deficiency in the timing of the notice is harmless 
error in light of the fact that the Veteran was subsequently 
afforded an opportunity to submit evidence, and his claim was 
then readjudicated.  Accordingly, the Board concludes that 
the appeal may be decided without further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post-service treatment records have been obtained.  He has 
declined a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  The Veteran was afforded VA examinations.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations. 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found. Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.; see generally 38 U.S.C.A. § 
5110(b)(2).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. § 
4.45.

Under DC 5002, which assigns various ratings based on whether 
arthritis, rheumatoid, is an active process or it is 
manifested by chronic residuals.  For active process, a 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations less than commensurate with criteria for a 100 
percent but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year or a lesser number over 
prolonged periods.  A 100 percent rating is assigned with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.

For chronic residuals, DC 5002 permits evaluation based on 
limitation of motion or ankylosis, favorable or unfavorable, 
of specific joints affected consistent with applicable 
diagnostic codes.  A note to the code provides that the 
rating for active process cannot be combined with that for 
residuals based on limitation of motion or ankylosis; the 
higher rating is to be assigned.

The Board has considered the full history of the Veteran's 
service-connected disability.  Service medical records dated 
in March 1954 reflect treatment for complaints of arthritis 
pain in the knees and ankles.  It was noted that the right 
knee was not swollen but was warmer than the left.  He again 
reported a complaint of pain in the knee in January 1955.  
The diagnoses at that time were (1) may be under influence of 
alcohol; and (2) arthralgia pain due to cold weather.  The 
report of a medical examination conducted in May 1955 for the 
purpose of separation from service shows the clinical 
evaluation of all systems was normal.  It was stated that he 
had no complaints of clinical significance.  

In November 1956, the Veteran filed a claim for disability 
compensation for a general physical condition.  The report of 
a VA examination conducted in February 1957 reflects that it 
was stated that no acute orthopedic condition was present at 
this time.  The examiner noted that a diagnosis of rheumatoid 
arthritis could only be proved or disproved at hospital level 
during an acute exacerbation.  X-rays of the knees, hands 
shoulder and lumbosacral spine were described as being 
essentially negative.  The RO denied service connection for 
arthritis in a decision of March 1957 on the basis that the 
disorder was not shown by the evidence.  

In July 1970, the Veteran requested that his claim be 
reopened.  A VA clinical record dated in June 1971 reflects a 
diagnosis of rheumatoid arthritis on basis of history.  X-
rays were again noted to be negative.  Subsequently, in a 
decision of September 1971, the RO granted service connection 
for arthritis, probably gouty, and assigned a noncompensable 
rating.  

In December 1975, the Veteran submitted a written medical 
statement from the Insituto de Rheumatolgia de P.R. that 
stated that his clinical history, laboratory and X-ray 
findings were compatible with a diagnosis of Palindromic 
rheumatism.  He reportedly had a history of suffering on and 
off with episodes of arthritis.  It was noted that on 
examination, he had a good range of motion in all joints 
without increase in temperature, redness or swelling.  The 
Veteran was then afforded another VA examination in December 
1975.  The diagnosis was arthritis, history of, type 
undetermined, no clinical evidence of disease at present.  An 
arthritic bones surgery was reported as being negative.  The 
RO confirmed the noncompensable rating in a decision of May 
1976.  The Veteran appealed, but the noncompensable rating 
was confirmed by the Board in November 1977.  

The Veteran was afforded another VA examination in July 1988.  
In October 1988, the RO increased the rating to 20 percent 
disabling, and revised the diagnosis to palindromic 
rheumatism previously diagnosed as arthritis, probably gouty.  
The rating has remained at that level since that time, with 
confirmation of the 20 percent rating by the Board in October 
2002 and by the RO in March 2004.

In May 2004, the Veteran again requested an increased rating.  
The RO subsequently denied the claim in November 2004 and the 
appealed.  

The evidence of record includes the Veteran's VA treatment 
records, but they contain little information regarding the 
service-connected palindromic rheumatism.  A VA treatment 
record dated in September 2001 reflects that he reported 
having chest pain after doing construction work at home.  On 
musculoskeletal examination, range of motion was intact.  A 
VA treatment record dated in April 2002 noted that the 
Veteran was stable with no acute attack.  On examination, his 
range of motion was again intact and muscle tone was 
adequate.  A VA bone density scan report dated in February 
2004 notes that the Veteran reported having pain in all 
joints with limitation of motion.  The density scan revealed 
severe osteopenia in the femoral neck.  There is no reference 
to palindromic rheumatism.  

The relevant evidence also includes the report of a general 
medical examination conducted by the VA in November 2003.  
The report shows that the Veteran gave a history of having 
suffered from rheumatoid arthritis with exacerbation of 
arthralgia in the knees and ankles, with pain in the shoulder 
and hip from 1986.  His present complaints included 
generalized arthralgia, especially in the shoulders, hip, 
knees and ankles.  On physical examination, his posture and 
gait were normal.  He reportedly had no swelling or redness 
in the joint areas.  Normal musculoskeletal function, 
coordination and sensory features were noted.  He said that 
the pain worsened with use.  There was no palpable joint 
effusion of the knee, elbows, hands or feet.  There was no 
limitation of movement of the shoulder, wrist or fingers.  
There was also normal movement of the knee and foot.  The 
diagnoses were (1) lumbar disc space L5-S1 intervertebral 
disc narrowing; (2) degenerative changes of the shoulder and 
lumbar spine by X-ray; (3) generalized recurrent 
polyarthralgia; (4) recurrent myalgia; (5) early degenerative 
osteoarthritis in both knees; (6) Palindromic polyarthralgia 
by symptoms due to recurrent arthritis and periarthritic with 
free symptoms interval.  The report of a joints examination 
conducted by the VA on that same date contains similar 
information.  

The report of a VA joints examination conducted in November 
2004 reflects that the examiner reviewed the claims file, 
service treatment records, and a previous joints examination 
of November 2003, as well as a February 2004 opinion.  The 
examiner noted that a bone scan done at a VAMC in July 2002 
showed degenerative changes of the shoulders and lumbar 
spine.  He further noted that there had been no radiographic 
evidence of arthritis of the lumbar spine, knees, hands, feet 
and shoulders when an arthritic bone survey was done in May 
1998.  The VA examiner reviewed medical literature, which 
stated that no specific radiographic changes were associated 
with palindromic rheumatism.  The literature stated that each 
attack of palindromic rheumatism began suddenly in one or two 
joints with pain that may be intense reaching a peak within 
hours associated with swelling, heat and redness.  The 
examiner noted that on examination in November 2003, the 
Veteran described migratory joint pain that sometimes 
affected the knees, ankles, and shoulders, associated with 
occasional rubor, heat of the joints, and swelling pain which 
was worse with activity.  The VA examiner concluded that the 
joints affected by palindromic rheumatism by interview were 
the shoulders, knees and ankles.  The examiner further noted, 
however that although he gave a history of complaints of a 
patient with palindromic rheumatism, the physical examination 
did not correlate with the clinical presentation of a typical 
patient affected with palindromic rheumatism.  The examiner 
noted that there was been no redness, heat, or swelling, and 
that all joints in the upper and lower extremities were 
affected.  The examiner further stated that osteoporosis 
diagnosed by bone density study in February 2004 was not 
etiologically related to the service connected palindromic 
arthritis, but was instead due to the natural process of 
aging.  The examiner further stated that the degenerative 
changes of the shoulders and spine that were noted on bone 
scan were not etiologically related to the palindromic 
arthritis.  The examiner further stated that lumbar narrowing 
of the disc space at L5-S1 was similarly not at least as 
likely as not related to the service-connected palindromic 
arthritis.  

The Veteran was afforded another VA examination in February 
2007.  It was noted that he reported having a history of 
multiple joint pains in the upper and lower extremities.  He 
stated that he had occasional swelling and warmth of the 
joints.  He reported pain in the fingers, wrists, elbows, 
knees, ankles, low back and neck.  He said that he had 
morning stiffness that improved after moving around.  On 
physical examination, the Veteran's ranges of motion were 
tested using a goniometer.  Following examination, the 
diagnosis was rheumatoid arthritis.  

In September 2008, he was afforded another VA examination.  
The examiner noted that he had reviewed the Veteran's medical 
records and claims file.  It was noted that the Veteran 
reported having constant swelling, of the knees and ankles.  
With respect to frequency of incapacity episodes of 
arthritis, it was reported that he had greater than four per 
year with duration of 1 to 2 weeks.  On physical examination, 
the gait was normal.  There was no evidence of abnormal 
weight bearing.  Range of motion measurements were noted.  It 
was stated that there was no inflammatory arthritis.  
Although the examiner gave a diagnosis of palindromic 
rheumatism, he noted that the subjective complaints reported 
by Veteran in the joints in upper and lower extremities did 
not correlate with the objective findings on examination.  He 
opined that the joints in the upper and lower extremities 
were not additionally limited due to pain, fatigue, weakness, 
lack of endurance, or incoordination.  The examiner stated 
that there was no evidence of swelling, edema, muscle spasm, 
redness, heat, dislocation or subluxation or satisfactory 
evidence of painful motion in all joints in the upper and 
lower extremities.  The examiner concluded that based on the 
examination there was no active process of palindromic 
rheumatism in the joints in the upper or lower extremities.  

After reviewing all of the evidence which is of record, the 
Board finds that the disorder is not productive of symptom 
combinations with definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  Although 
the Veteran has reported a history of episodes of 
exacerbation, his recent treatment records do not contain any 
evidence of an active exacerbation.  Similarity, no active 
symptoms were noted on any of the examinations.  The VA 
examiner in November 2004 also reported that he Veteran's 
complaints were not consistent with the objective findings on 
the examination.  Therefore, a higher rating may not be 
assigned base on the existence of an active disease process.  

The disorder also does not limit motion of the affected 
joints.  His range of motion findings were noted to be 
essentially normal on examination in November 2003.  On 
examination in September 2008, the examiner stated that the 
ankles had normal motion.  The knees had active flexion to 
110 degrees, and passive motion to 140 degrees.  His 
shoulders had passive range of motion to 165 degrees on 
abduction.  Although active motion of the shoulders was to 
only 85 degrees, this additional reduction was apparently not 
supported by objective evidence.  The September 2008 VA 
examination specifically noted that there was no additional 
limitation due to pain, fatigue, weakness, or incoordination.  
In addition, limitation due to pain must be supported by 
adequate pathology, as was not the case in this appeal. 38 
C.F.R. § 4.40.  Accordingly, a rating higher than 20 percent 
is not warranted.  The Board further finds that staged 
ratings are not warranted, because a higher rating has not 
been warranted for the palindromic rheumatism at any time 
during the entire claim and appeal period. Hart v. Mansfield, 
21 Vet. App. 505 (2007).


ORDER

An increased rating for palindromic rheumatism, currently 
rated as 20 percent disabling, is denied.  



____________________________________________
STEVEN REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


